Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicant’s reply dated 8/08/2022.  claims 1-21 have been cancelled and claims 22-33 are newly added and are being examined in this reply.

Response to Arguments
	Regarding the 101 arguments:
	Applicants arguments regarding the 101 rejection has been considered and found to be persuasive.
	Regarding the 103 arguments:
	Applicants arguments regarding the 103 rejections have been considered and are not found to be persuasive, however are moot in view of new grounds of rejection found below.  Applicant has argued that no action is taken in response to identifying a non-transaction affecting barcode.  The Examiner notes that as with the rejection below an alarm is sent to the POS in response to identifying the non-transaction affecting indicia.  see below citations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2009/0060259 A1 to Goncalves et al. (“Goncalves”) in view of United States Patent No. 9892438 B1 to Kundu et al. (“Kundu”), in view of United States Patent Application Publication No. 2014/0278789 to Singh et al. (“Singh”)

In regards to claims 22 and 28, Goncalves discloses the following limitations:
A computer-implemented method for detecting a potential scan avoidance Goncalves discloses a system and method for detecting fraudulent ID tags in scanning events.  see at least Abstract, Goncalves teaches a camera, UPC reader, UPC scanner, and image store in an optical sensor. see at least Figure 2)
(i) transmit payloads associated with transaction affecting barcodes to a point-of-sale (POS) system and (Goncalves discloses when the UPC is determined to be valid, the transaction may continue. see at least ¶ 0035)
(ii) not transmit payloads associated with non-transaction affecting indicia (Goncalves teaches storing the non-transaction affecting indicia instead of transmitting the information.  see at least ¶ 0023)
indicia (Goncalves teaches determining that the item does not match stored visual features of the item (i.e. non-transaction affecting indicia) and sending a signal of a fraudulent transaction to the POS terminal. see at least ¶ 0035)
(Goncalves teaches acquiring an image of an item identifier with an item and reading identification data from the identifier. see at least¶ 0008)
responsive to identifying the non-transaction affecting barcode within the FOV of the symbology reader and further responsive to not decoding the transaction affecting barcode within the FOV of the symbology reader, determining that the potential scan avoidance attempt has occurred and generating a scan avoidance alarm signal associated with the potential scan avoidance attempt. (Goncalves teaches determining that the item does not match stored visual features of the item (i.e. non-transaction affecting indicia) and sending a signal of a fraudulent transaction to the POS terminal. see at least ¶ 0035).
Goncalves does not appear to specifically teach the following limitations:
during a decode session… and failing to identify or decode the transaction affecting indicia; non-transaction barcodes
the transaction affecting barcodes and the non-transaction affecting barcodes being different types of barcodes
The Examiner provides Kundu to teach the following limitations:
during a decode session… and failing to identify or decode the transaction affecting indicia (Kundu teaches scan periods (Fig. 5) and no scan events (i.e. sweethearting) (Fig. 5))
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Goncalves to include the limitations of Kundu in order to mitigate theft (Col 3 Lines 60-65).  One having ordinary skill in the art would make this modification in order to reduce shrinkage, thereby decreasing system loss, and thus enhancing retailer satisfaction.  These inventions when viewed in a combined state would yield predictable results in facilitating secure checkouts.  
The Examiner provides Singh to teach the following limitations:
non-transaction barcodes (Singh teaches non-transaction affecting indicia including a QR code. see at least ¶ 0043)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Goncalves the teachings of Singh, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the indicia of Singh for the indicia of Goncalves.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious in facilitating scan events.  

In regards to claims 23 and 29,  Goncalves teaches identifying non-transaction affecting indicia see at least ¶¶ 0008 and Fig. 7, however does not appear to specifically disclose the following limitations:
wherein the attempting to identify the non-transaction affecting barcode includes attempting to decode the non-transaction affecting barcode, and wherein the identifying the non-transaction affecting barcode within the FOV includes decoding the non- transaction affecting barcode within the FOV.
The Examiner provides Singh to teach the following limitations:
wherein the attempting to identify the non-transaction affecting barcode includes attempting to decode the non-transaction affecting barcode, and wherein the identifying the non-transaction affecting barcode within the FOV includes decoding the non- transaction affecting barcode within the FOV. (Singh teaches a QR code that represents the non-transaction affecting indicia and being in a decode format different than the transaction affecting format.  see at least ¶¶ 0026, 0043, and 0046).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Goncalves the teachings of Singh, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the encoded indicia of Singh for the indicia of Goncalves.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious in facilitating scan events.  


In regards to claims 24 and 30, Goncalves does not appear to specifically disclose the following limitations:
wherein the non-transaction affecting indica includes a quick response (QR) code.
The Examiner provides Singh to teach the following limitations:
wherein the non-transaction affecting indica includes a quick response (QR) code. (Singh teaches a QR code that represents the non-transaction affecting indicia and being in a decode format different than the transaction affecting format.  see at least ¶¶ 0026, 0043, and 0046).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Goncalves the teachings of Singh, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the encoded indicia of Singh for the indicia of Goncalves.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious in facilitating scan events.  


In regards to claims 25 and 31, Goncalves teaches the transaction affecting indicia is encoded according to a first format, and wherein the non-transaction affecting indicia is different than the first decode format (FIG. 7) [0008].)
Goncalves does appear to specifically disclose the following limitations:
 wherein the non-transaction affecting barcodes is encoded according to a second decode format different than the first decode format. (Singh teaches a QR code that represents the non-transaction affecting indicia and being in a decode format different than the transaction affecting format.  see at least ¶¶ 0026, 0043, and 0046).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the encoded indicia of Singh for the indicia of Goncalves.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious in facilitating scan events.  
 

In regards to claims 26 and 32, Goncalves discloses the following limitations:
wherein transaction affecting barcodes is a Universal Product Code (UPC) barcode or a European Article Number (EAN) barcode. (Goncalves teaches identification codes and UPCs. see at least ¶¶ 0008 and 0025).

In regards to claims 27 and 33, Goncalves discloses the following limitations:
further comprising at least one of conveying the scan avoidance alarm signal to a remote device for presentation to an individual distinct from a user of the symbology reader, or presenting the scan avoidance alarm signal at the POS system. (Goncalves teaches the fraudulent UPC alarm sent to a POS device. see at least ¶ 0035).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627